Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6-7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160105406 A1) in view of Moock et al. (US 20130238516 A1).
In regards to claim 1, Smith teaches a merchandise security system comprising a plurality of security devices , each comprising a sensor configured to be attached to an article of merchandise (Paragraphs 2, 8, 96).  Furthermore, Smith teaches a controller in communication with the security devices (Paragraphs 11, 12 167, 183), wherein the controller is configured to communicate with a remote device to lock  at least one of the security devices (Paragraph 183).
Smith fails to teach the article of merchandise  to a sensor such that a base is present for removably supporting  the sensor and the article of the merchandise thereon and further enabling the remote devise to lock at least one of the security devices such that the article of merchandise and the sensor cannot be remove from the base.  Moock on the other hand teaches a base configured to be secured to a support surface and a sensor removably supported on the base, and wherein the item of merchandise is attached to the sensor (Claim 2). Moock also discloses each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection 
In regards to claim 6, Smith modified teaches each sensor and/or each base comprises alarming circuitry for generating an audible and/or a visual signal in response to removal of the article of merchandise from the sensor (Paragraphs 54, 59).
In regards to claim 7, Smith modified via Moock teaches each of the security devices further comprises a tether electrically connecting the sensor and the base (Paragraph 4; Figure 1 (26)).
In regards to claim 9, Smith teaches a merchandise security system comprising: a plurality of security devices, each of the security devices comprising a sensor configured to be attached to an article of merchandise and further comprising a base for removably supporting the sensor and the article of merchandise thereon (Paragraphs 2, 8, 96). Furthermore, Smith teaches a controller in communication with each of the security devices Paragraphs 11, 12 167, 183), and a remote device configured to communicate with the controller, wherein the controller is configured to communicate with the remote device to lock at least one of the security devices such that the article of merchandise (Paragraph 183).
Smith fails to teach the article of merchandise  to a sensor such that a base is present for removably supporting  the sensor and the article of the merchandise thereon and further enabling the remote devise to lock at least one of the security devices such that the article of merchandise and the sensor cannot be remove from the base. Moock on the other hand teaches a base configured to be secured to a support surface and a sensor removably supported on the base, and wherein the item of merchandise is attached to the sensor (Claim 2). Moock also discloses each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display (Paragraph 15; Figure 1(26)(22)). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Moock’s teaching with Smith’s teaching in order to have an effective method to thoroughly examine the merchandise on display as well as secure and detect any attempts of theft of the merchandise.

Smith fails to teach the article of merchandise  to a sensor such that a base is present for removably supporting  the sensor and the article of the merchandise thereon and further enabling the remote devise to lock at least one of the security devices such that the article of merchandise and the sensor cannot be remove from the base.  Moock on the other hand teaches a base configured to be secured to a support surface and a sensor removably supported on the base, and wherein the item of merchandise is attached to the sensor (Claim 2). Moock also discloses each sensor and a respective article of merchandise attached thereto configured to be removed from a respective base for inspection and returned to a rested position on the base for display (Paragraph 15; Figure 1(26)(22)). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Moock’s teaching with Smith’s teaching in order to have an effective method to thoroughly examine the merchandise on display as well as secure and detect any attempts of theft of the merchandise.


Claims 2, 3, 5, 12, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160105406 A1) and  Moock et al. (US 20130238516 A1) as applied to claim 1 above, and further in view of Clare (US 20070296545 A1).
In regards to claim 2, Smith modified fails to teach the controller is configured to communicate with the remote device to lock each of the security devices simultaneously.  Clare on the other hand teaches the controller is configured to communicate with the remote device to lock each of the security devices simultaneously (Paragraphs 19, 157).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.

In regards to claim 5, Smith modified fails to teach Clare teaches the controller is configured to provide electrical power to each of the security devices.  Clare on the other hand teaches the controller is configured to provide electrical power to each of the security devices (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
	In regards to claim 12, Smith modified fails to teach the remote device is configured to communicate with the controller to lock each of the security devices simultaneously.  Clare on the other hand, teaches the remote device is configured to communicate with the controller to lock each of the security devices simultaneously (Paragraphs 19, 46, 79, 93, 157).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
	In regards to claim 13, Smith modified fails to teach the remote device is configured to communicate with the controller to selectively lock one of the security devices.  Clare on the other hand teaches the remote device is configured to communicate with the controller to selectively lock one of the security devices (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
	In regards to claim 16, Smith modified fails to teach receiving the remote signal over a cellular network.  Clare on the other hand teaches receiving the remote signal over a cellular network (Paragraphs 40, 45).  It would have been obvious to a person of ordinary skill in the art before the 
In regards to claim 18, Smith modified fails to teach locking comprises locking each of the security devices simultaneously.  Clare on the other hand teaches the controller is configured to communicate with the remote device to lock each of the security devices simultaneously (Paragraphs 19, 157).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
In regards to claim 19, Smith modified fails to teach the remote device is configured to communicate with the controller to selectively lock one of the security devices.  Clare on the other hand teaches the remote device is configured to communicate with the controller to selectively lock one of the security devices (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
In regards to claim 20, Smith modified fails to teach receiving a wireless remote signal at a controller. Clare on the other hand, teaches receiving a wireless remote signal at a controller (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Clare’s teaching with Smith modified’s teaching in order to enable the effective remote communication control of security electronic devices.


Claims 4, 8, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160105406 A1) and  Moock et al. (US 20130238516 A1) as applied to claims 1, 9 above, and further in view of Hoefgen et al. (US 20140366164 A1).
In regards to claim 4, Smith modified fails to teach each of the security devices comprises a locking mechanism configured to engage the sensor such that the sensor is locked to the base, and wherein the controller is configured to communicate with the remote device for actuating at least one of the locking mechanisms such that the article of merchandise cannot be removed from the base.  
In regards to claim 8, Smith modified fails to teach the controller is P1162D/US/B - Page 11 of 14configured to wirelessly communicate with the remote device.  Hoefgen on the other hand teaches the controller is P1162D/US/B - Page 11 of 14configured to wirelessly communicate with the remote device (Paragraphs 51, 58, 59).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoefgen’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
In regards to claim 11, Smith modified fails to teach the remote device is configured to request data from the controller regarding at least one of the security devices.  Hoefgen on the other hand teaches the remote device is configured to request data from the controller regarding at least one of the security devices, such as authorization information to conduct unlocking /locking protocol (Paragraphs 58, 59). It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoefgen’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.
In regards to claim 14, Smith modified fails to teach the controller is P1162D/US/B - Page 11 of 14configured to wirelessly communicate with the remote device.  Hoefgen on the other hand teaches the controller is P1162D/US/B - Page 11 of 14configured to wirelessly communicate with the remote device (Paragraphs 51, 58, 59).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hoefgen’s teaching with Smith modified’s teaching in order to enable the effective control of security mechanism of electronic devices.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20160105406 A1) and  Moock et al. (US 20130238516 A1) as applied to claim 1 above, and further in view of Shute et al. (US 20100231388 A1).
In regards to claim 10, Smith fails to teach the remote device is a cellular device or a key.  Shute on the other hand teaches the remote device is a cellular device or a key (Paragraph 102).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shute’s teaching with Smith modified’s teaching in order to effectively unlock  or lock the locking mechanism(s) of the plurality of electronic devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                   

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685